Citation Nr: 0604938	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-30 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the RO that 
granted service-connected post-traumatic stress disorder 
(PTSD).  

In July 2004, the Board remanded the veteran's claim for 
further development.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is currently service-connected for post-traumatic 
stress disorder (PTSD), at an evaluation of 70 percent.  
Further development is warranted in order to determine 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities, as required by 38 C.F.R. § 4.16.  

In July 2004, the Board remanded this case so that the 
veteran could undergo a VA examination in order to determine 
the current severity of his PTSD, and for an examiner to 
opine whether the veteran was precluded from securing and 
following substantially gainful employment only due to his 
service-connected PTSD.  

The veteran was scheduled for VA examination in March 2005; 
however, he subsequently failed to report for the 
examination.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2005).  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

In this case, the Board notes that, prior to the veteran's 
scheduled examination in March 2005, the RO did not fully 
advise the veteran as to the consequences of failing to 
report for a scheduled VA examination in a claim for an 
original compensation claim, as per 38 C.F.R. § 3.655.  

The Board notes that the RO did advise the veteran of 38 
C.F.R. § 3.655(b) in the October 2005 Supplemental Statement 
of the Case; however, this notification came after the 
veteran failed to report for the examination.  

In view of the foregoing, the Board believes that a remand of 
this case is warranted so that the veteran can be provided 
with the provisions of 38 C.F.R. § 3.655 that are relevant to 
a claim for an original compensation claim, and he should 
also be provided with another opportunity to report for a VA 
examination and submit any necessary documentation, such as 
Form 21-8940.  

In addition, the RO should undertake to obtain copies of 
records referable to treatment received by the veteran for 
the service-connected PTSD.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should inform the veteran of 
the consequences of failing to report for 
a scheduled VA examination.  38 C.F.R. § 
3.655.  

2.  The RO should take appropriate steps 
in order to obtain copies of all 
treatment records for the service-
connected PTSD from both VA and privates 
sources.  

3.  The RO should request the veteran to 
submit competent to support his 
assertions that his service-connected 
disability (PTSD) prevents him from 
sustaining gainful employment, to include 
VA form 21-8940.  

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to the whether 
the veteran is precluded from securing 
and following substantially gainful 
employment solely due to his service-
connected PTSD.  

5.  Following completion of the 
development requested hereinabove, the RO 
should then re-adjudicate the claim.  
Then, if any benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 

